DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 7, 8, 12, 14, 15 are pending wherein claims 7, 12, 14, and 15 are in independent form. 
3.	Claims 7, 12, 14, and 15 have been amended. 
4.	Claims 1-6, 9-11, 13 have been cancelled. 
Response to Arguments
5.	Applicant’s arguments with respect to claims 7, 12, 14, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.







Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 7, 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 20180034599 A1, hereinafter referred to as Zhou) in view of Yoshimura et al (US 20190014598 A1, hereinafter referred to as Yoshimura).
		Re claim 7, Zhou teaches a terminal (Fig. 4, Abstract) comprising: 
	(i) a receiver that receives a broadcast channel (broadcast channel in a basic sub-band) in a resource (time frequency resource of the broadcast channel within the basic sub-band) corresponding to a frequency raster (offset between the time frequency resource position of the broadcast channel and the time frequency resource position of the synchronization signal), the frequency raster indicating a frequency position of a synchronization signal (offset between the time frequency resource position of the broadcast channel and the time frequency resource position of the synchronization signal indicates a time-frequency position of the synchronization signal) (Fig. 2, Par 0054-0056, Par 0068, Par 0081-0085); and 
	(ii) a processor that controls a Radio Resource Management (RRM) measurement by using the resource (measurement reference signal of the basic sub-band) (Par 0054, Par 0074),
	(iii) wherein the receiver further receives information (MIB/SIB carried by the broadcast channel), 
	(iv) the processor controls transmission of a random access signal (initiating random access procedure in the non-basic sub-band) in the frequency resource (non-basic sub-band) (Fig. 2, Par 0015, Par 0081-0087, Par 0090-0091, Par 0113).
		Zhou does not explicitly disclose to receive information, by higher layer signaling, indicating a frequency resource for transmission of a random access signal that is configured per group including multiple terminals.
		Yoshimura teaches to receive information, by higher layer signaling (PRACH resource notified by higher layer signaling), indicating a frequency resource for transmission of a random access signal (frequency resource/PRB for PRACH transmission) that is configured per group (terminal apparatus 1, Par 0083; group of terminal apparatuses, Par 0246, Par 0255) including multiple terminals (terminal apparatus 1 includes terminal apparatuses 1-A, B, and C, Par 0083; group of terminal apparatuses, Par 0246, Par 0255) (Fig. 16-19, Par 0075-0076, Par 0081-0085, Par 0089-0092, Par 0097-0099, Par 0129-0132, Par 0246, Par 0249, Par 0255).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zhou by including the feature to receive information, by higher layer signaling, indicating a frequency resource for transmission of a random access signal that is configured per group including multiple terminals, as taught by Yoshimura for the purpose of providing “improved transmission efficiency in a radio communication system in which a base station apparatus and a terminal apparatus communicate with each other, as taught by Yoshimura (Par 0016).
		Claim 12 recites a method performing the functions recited in claim 7 and thereby, is rejected for the reasons discussed above with respect to claim 7. 
		Re claim 8, Zhou teaches that the resource does not overlap in a frequency domain with a band for receiving a common control signal (time frequency resource of the broadcast channel does not overlap with the time frequency resource of the common control channel) (Par 0071-0074, Par 0076, Par 0078).

8.	Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 20180034599 A1, hereinafter referred to as Zhou) in view of Yoshimura et al (US 20190014598 A1, hereinafter referred to as Yoshimura) and further in view of Park et al (US 20180212800 A1, hereinafter referred to as Park).
		Re claim 14, Zhou teaches a base station (Fig. 1, Abstract) comprising: 
	(i) a transmitter that transmits a broadcast channel (broadcast channel in a basic sub-band) in a resource (time frequency resource of the broadcast channel within the basic sub-band) corresponding to a frequency raster (offset between the time frequency resource position of the broadcast channel and the time frequency resource position of the synchronization signal), the frequency raster indicating a frequency position of a synchronization signal (offset between the time frequency resource position of the broadcast channel and the time frequency resource position of the synchronization signal indicates a time-frequency position of the synchronization signal) (Fig. 1, Par 0048-0051, Par 0054-0056, Par 0068, Par 0081-0085); and 
	(ii) a processor that controls Zhou does not explicitly disclose to receive a report of a Radio Resource Management (RRM) measurement),
	(iii) wherein the transmitter further transmits information (MIB/SIB carried by the broadcast channel), per group including multiple terminals (broadcast channel including non-basic sub-band information is transmitted for all the UEs, Par 0055) and that is separate from the resource corresponding to the frequency raster (non-basic sub-band used for random access procedure is different from the basic sub-band used for synchronization signal transmission) (Fig. 1, Par 0007-0011, Par 0015-0018, Par 0028, Par 0048-0051, Par 0054-0057, Par 0072, Par 0081-0087, Par 0090-0091, Par 0098, Par 0113 ---Zhou does not explicitly disclose to receive random access resource information by higher layer signaling), and 
	(iv) the processor controls reception of a random access signal (initiating random access procedure in the non-basic sub-band) in the frequency resource (non-basic sub-band) (Fig. 2, Par 0015, Par 0081-0087, Par 0090-0091, Par 0113).
		Zhou does not explicitly disclose to transmit information, by higher layer signaling, indicating a frequency resource for transmission of a random access signal that is configured per group including multiple terminals.
		Yoshimura teaches to transmit information, by higher layer signaling (PRACH resource notified by higher layer signaling), indicating a frequency resource for transmission of a random access signal (frequency resource/PRB for PRACH transmission) that is configured per group (terminal apparatus 1, Par 0083; group of terminal apparatuses, Par 0246, Par 0255) including multiple terminals (terminal apparatus 1 includes terminal apparatuses 1-A, B, and C, Par 0083; group of terminal apparatuses, Par 0246, Par 0255) (Fig. 16-19, Par 0075-0076, Par 0081-0085, Par 0089-0092, Par 0097-0099, Par 0129-0132, Par 0246, Par 0249, Par 0255).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zhou by including the feature to transmit information, by higher layer signaling, indicating a frequency resource for transmission of a random access signal that is configured per group including multiple terminals, as taught by Yoshimura for the purpose of providing “improved transmission efficiency in a radio communication system in which a base station apparatus and a terminal apparatus communicate with each other, as taught by Yoshimura (Par 0016).		
		Zhou also does not explicitly disclose to receive a report of a Radio Resource Management (RRM) measurement.
		Park teaches to receive a report of a Radio Resource Management (RRM) measurement (Par 0355).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zhou by including the feature to receive a report of a Radio Resource Management (RRM) measurement, as taught by Park for the purpose of acquiring “important information necessary to determine that which precoded CSI-RS will be configured in a corresponding UE in the future”, as taught by Park (Par 0355).
		Re claim 15, Zhou teaches a radio communication system comprising a base station and a terminal (Fig. 1-2), 
		wherein the base station (Fig. 1) comprises: 
	(i) a transmitter that transmits a broadcast channel (broadcast channel in a basic sub-band) in a resource (time frequency resource of the broadcast channel within the basic sub-band) corresponding to a frequency raster (offset between the time frequency resource position of the broadcast channel and the time frequency resource position of the synchronization signal), the frequency raster indicating a frequency position of a synchronization signal (offset between the time frequency resource position of the broadcast channel and the time frequency resource position of the synchronization signal indicates a time-frequency position of the synchronization signal) (Fig. 1, Par 0048-0051, Par 0054-0056, Par 0068, Par 0081-0085); and 
	(ii) a first processor that controls Zhou does not explicitly disclose to receive a report of a Radio Resource Management (RRM) measurement),
	(iii) wherein the transmitter further transmits information (MIB/SIB carried by the broadcast channel), 0028, Par 0048-0051, Par 0054-0057, Par 0072, Par 0081-0087, Par 0090-0091, Par 0098, Par 0113 ---Zhou does not explicitly disclose to receive random access resource information by higher layer signaling), and 
	(iv) the first processor controls reception of a random access signal (initiating random access procedure in the non-basic sub-band) in the frequency resource (non-basic sub-band) (Fig. 2, Par 0015, Par 0081-0087, Par 0090-0091, Par 0113).
		Zhou does not explicitly disclose to transmit information, by higher layer signaling, indicating a frequency resource for transmission of a random access signal that is configured per group including multiple terminals.
		Yoshimura teaches to transmit information, by higher layer signaling (PRACH resource notified by higher layer signaling), indicating a frequency resource for transmission of a random access signal (frequency resource/PRB for PRACH transmission) that is configured per group (terminal apparatus 1, Par 0083; group of terminal apparatuses, Par 0246, Par 0255) including multiple terminals (terminal apparatus 1 includes terminal apparatuses 1-A, B, and C, Par 0083; group of terminal apparatuses, Par 0246, Par 0255) (Fig. 16-19, Par 0075-0076, Par 0081-0085, Par 0089-0092, Par 0097-0099, Par 0129-0132, Par 0246, Par 0249, Par 0255).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zhou by including the feature to transmit information, by higher layer signaling, indicating a frequency resource for transmission of a random access signal that is configured per group including multiple terminals, as taught by Yoshimura for the purpose of providing “improved transmission efficiency in a radio communication system in which a base station apparatus and a terminal apparatus communicate with each other, as taught by Yoshimura (Par 0016).		
		Zhou also does not explicitly disclose to receive a report of a Radio Resource Management (RRM) measurement.
		Park teaches to receive a report of a Radio Resource Management (RRM) measurement (Par 0355).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zhou by including the feature to receive a report of a Radio Resource Management (RRM) measurement, as taught by Park for the purpose of acquiring “important information necessary to determine that which precoded CSI-RS will be configured in a corresponding UE in the future”, as taught by Park (Par 0355), and 
		The terminal comprises:
	(i) a receiver that receives a broadcast channel (broadcast channel in a basic sub-band) in a resource (time frequency resource of the broadcast channel within the basic sub-band) corresponding to a frequency raster (offset between the time frequency resource position of the broadcast channel and the time frequency resource position of the synchronization signal), the frequency raster indicating the frequency position of the synchronization signal (offset between the time frequency resource position of the broadcast channel and the time frequency resource position of the synchronization signal indicates a time-frequency position of the synchronization signal) (Fig. 2, Par 0054-0056, Par 0068, Par 0081-0085); and 
	(ii) a second processor that controls the RRM measurement by using the resource (measurement reference signal of the basic sub-band) (Par 0054, Par 0074),
	(iii) wherein the receiver further receives the information (MIB/SIB carried by the broadcast channel), 
	(iv) the second processor controls transmission of a random access signal (initiating random access procedure in the non-basic sub-band) in the frequency resource (non-basic sub-band) (Fig. 2, Par 0015, Par 0081-0087, Par 0090-0091, Par 0113).
		Zhou does not explicitly disclose to receive information, by the higher layer signaling, indicating a frequency resource for transmission of a random access signal that is configured per group including multiple terminals.
		Yoshimura teaches to receive information, by the higher layer signaling (PRACH resource notified by higher layer signaling), indicating a frequency resource for transmission of a random access signal (frequency resource/PRB for PRACH transmission) that is configured per group (terminal apparatus 1, Par 0083; group of terminal apparatuses, Par 0246, Par 0255) including multiple terminals (terminal apparatus 1 includes terminal apparatuses 1-A, B, and C, Par 0083; group of terminal apparatuses, Par 0246, Par 0255) (Fig. 16-19, Par 0075-0076, Par 0081-0085, Par 0089-0092, Par 0097-0099, Par 0129-0132, Par 0246, Par 0249, Par 0255).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zhou by including the feature to receive information, by the higher layer signaling, indicating a frequency resource for transmission of a random access signal that is configured per group including multiple terminals, as taught by Yoshimura for the purpose of providing “improved transmission efficiency in a radio communication system in which a base station apparatus and a terminal apparatus communicate with each other, as taught by Yoshimura (Par 0016).

Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473